Ryan, C. J.
I fully concur in tbe judgment in this case, decided while I was absent from tbe consultation room. And it affords me peculiar gratification to express my ful] concurrence in all that is said in Mr. Justice Cole’s opinion, of tbe binding validity of judgments, however erroneous, within tbe jurisdiction of the courts rendering them, until reversed. This is tbe principle on which I rested my second ground of dissent in Re Pierce (44 Wis., 411), towards the end of the last term; though much better expressed in this case, especially in the comprehensive and admirable quotation from tbe language of Dixon, O. J., in Tallman v. McCarty. This is the second case in which the doctrine has been recognized since the decision of Re Pierce; Mr. Justice Cole, speaking for the whole court as in this case, having enforced the same doctrine in Barnes v. Schmitz, decided on the first day of this term (44 Wis., 482), as it had been held, I believe, in every case in this court, except the Pierce case.
Unless writs of habeas corpus should be held to suspend universal rules of judicial decision, I am unable to see why the judgment in Be Pierce is not overruled by this case and Barnes v. Schmitz.